ORDER
PER CURIAM:
On August 29, 1997, in a memorandum decision, the Court affirmed the Board of Veterans’ Appeals decision on appeal. On December 4, 1997, the Court denied the appellant’s motion for panel review. On Janm ary 27, 1998, the appellant filed an untimely motion for review by the full Court.
On January 28, 1998, the United States Court of Appeals for the Federal Circuit (Federal Circuit) received and filed the appellant’s Notice of Appeal (NOA). On February 4, 1998, this Court received the appellant’s NOA from the Federal Circuit, which had been mistakenly filed there. The Clerk of the Court has filed the appellant’s NOA on January 28, 1998, the date it was received and filed by the Federal Circuit.
Because the filing of the NOA seeking review in the Federal Circuit deprives this Court of jurisdiction over this case, see Cerullo v. Derwinski, 1 Vet.App. 195, 196 (1991) (“filing of an NOA confers plenary jurisdiction upon an appellate court”), the Court does not have jurisdiction to review the appellant’s untimely motion for review by the full Court.
Upon consideration of the foregoing, it is
ORDERED that the appellant’s untimely motion for review by the full Court is dismissed for lack of jurisdiction.